SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of November, 2016 (Commission File No. 1-14862 ) BRASKEM S.A. (Exact Name as Specified in its Charter) N/A (Translation of registrant's name into English) Rua Eteno, 1561, Polo Petroquimico de Camacari Camacari, Bahia - CEP 42810-000 Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . Braskem sets a new record for cracker capacity utilization in Brazil of 96% in 3Q16 and posts EBITDA in the nine months of R$9.1 billion HIGHLIGHTS: Brazil: 4 Demand for resins (PE, PP and PVC) was 1.3 million tons in 3Q16, growing 8% from 2Q16 and 6% from the same period last year, reflecting the initial signs of a gradual recovery in the Brazilian resin market, which supported resin sales of 890 kton in the period, for growth of 5% and 3% from 2Q16 and 3Q15, respectively. 4 In 3Q16, the Company’s crackers set a new record for average capacity utilization rate of 96%, increasing 2 p.p. from 2Q16 and 4 p.p. from the same period last year. This scenario supported resin production of 1.3 million tons in 3Q16, an increase of 3% and 7% from 2Q16 and 3Q15, respectively. 4 To meet the higher demand in the Brazilian market, the Company reduced its resin exports by 7% compared to 2Q16 and 3Q15. Exports of basic petrochemicals came to 338 kton, 11% higher than in 2Q16. 4 In 3Q16, the units in Brazil, including exports, posted EBITDA of R$2,206 million to account for 75% of the Company’s consolidated EBITDA. United States and Europe: 4 In the United States and Europe unit, the PP plants operated at an average capacity utilization rate of 101% in 3Q16, reflecting the good operating efficiency. Production amounted to 512 kton, growing 4% from 3Q15. Sales in the quarter amounted to 503 kton, stable in relation to 3Q15. 4 The units in the United States and Europe posted EBITDA of US$161 million (R$524 million) in 3Q16, accounting for 18% of consolidated EBITDA. Mexico: 4 Still in the ramp-up phase, the polyethylene plants operated at an average capacity utilization rate of 63% in 3Q16, increasing 31 p.p. from 2Q16. 4 In the quarter, total polyethylene production amounted to 166 kton while sales came to 153 kton, of which 39% was sold in the Mexican market and 61% was exported. 4 In 3Q16, the Mexico complex posted EBITDA of US$66 million (R$214 million) to account for 7% of the Company’s consolidated EBITDA. Braskem - Consolidated: 4 Braskem’s consolidated EBITDA in U.S. dollar was US$924 million, increasing 8% compared to 2Q16 and 6% compared to 3Q15. In Brazilian real, consolidated EBITDA was R$3,001 million, in line with 2Q16 and 3Q15. The main factors contributing to this performance were: (i) higher volume of resin sales in the Brazilian market; (ii) better resin spreads in the international market; and (iii) higher contribution from the Mexico complex, partially offset by the (iv) average appreciation in the Brazilian real between the periods. 4 Consolidated net income in the quarter came to R$818 million, with R$889 million attributed to shareholders, which corresponds to the net income of the Parent Company. 4 Corporate leverage, as measured by the ratio of Net Debt to EBITDA in U.S. dollar, stood at 1.63 times, which is the lowest level in 12 years and 20% lower than in 3Q15. 4 In September 2016, due to the Company’s strong cash generation, the Board of Directors approved the distribution of interim dividends for 2015 fiscal year, in the amount of R$ 1 billion, which were paid in October 2016. EXECUTIVE SUMMARY Macroeconomic scenario: According to the September Inflation Report published by the Central Bank of Brazil, although the trend in prices points to disinflation, inflation measurements in the period exceeded projections, suggesting that the pace of deceleration over the coming quarters remains uncertain. In this context, the Brazilian scenario is beginning to show the first signs of a stabilization in economic activity in the near term, with the expectation for the coming quarters indicating the potential for a gradual recovery in economic activity given the current level of idle capacity. According to the Scenario Monitoring Report of the Brazilian Chemical Manufacturers' Association (ABIQUIM), the country’s chemical industry registered higher production and sales volumes in the quarter, with the highlight the 10% growth in domestic demand, which is the best result since 2013. Despite this improvement, the report highlights that the recovery in economic activity and domestic demand should pressure once again the balance of trade in chemical products given the higher import flows. In the international market, the dynamics of the world economy remained fragile in the period, with uncertainties related to the pace of world economic growth and basic interest rates remaining unchanged at low levels in certain major economies. The temporary instability created by the Brexit vote was reversed by a more consolidated perception of its impacts and the willingness of the Bank of England and other central banks to respond with monetary stimulus, if needed. In this context, the scenario in the period was favorable for emerging economies. Brazil: In the quarter, Braskem’s operations in Brazil continued to focus on capturing operating efficiency gains and keeping its crackers operating at high capacity utilization rates to meet the growing domestic resin market by reducing the volume of resin exports. On the other hand, given the higher capacity utilization rates, sales volumes of basic petrochemicals increased in both the domestic and international market. In the international market, the crude oil barrel was US$46 at the end of 3Q16, stable in relation to 2Q16 and down 9% from the same period of 2015. The supply of naphtha, the main feedstock of Braskem’s crackers in Brazil, remains high in the international market, with an average price in the quarter of US$382/ton, or 5% lower than in 2Q16 and 11% lower than in 3Q15. The average price of U.S. Gulf (USG) ethane stood at US$140/ton (19 ¢/gal) in 3Q16, down 7% and 1% from 2Q16 and 3Q15, respectively, reflecting the maintenance shutdowns at certain crackers in the region. In this scenario, the average international spread 1 of the thermoplastic resins produced by Braskem in Brazil 2 reached US$743/ton in 3Q16, increasing 10% and 4% from 2Q16 and 3Q15, respectively, supported mainly by the USG polyethylene price reference. In the case of key basic petrochemicals 3 , the spread reached US$399/t in 3Q16, increasing 16% from 2Q16, reflecting the strengthening of European and Asian prices given the limited supply and solid demand in both regions. United States and Europe: In the United States and Europe operations, the focus remained on operating performance to take advantage of the continued solid demand for PP in these markets, especially in the United States. The average price of U.S. Gulf (USG) propylene, the main feedstock used by the United States and Europe units, was US$834/ton, increasing 16% and 14% from 2Q16 and 3Q15, respectively, due to scheduled and unscheduled shutdowns in the United States. 1 Difference between the price of petrochemicals and the price of naphtha, ethane and propane in accordance with the feedstock mix of the units in Brazil. 2 55% PE (USA), 32% PP (Asia) and 13% PVC (Asia), based on the capacity mix of Braskem’s industrial units in Brazil. 3 30% ethylene and propylene, 45% BTX, 15% butadiene and 10% cumene, according to the weighting of the sales volume of basic petrochemicals to third parties. 2 In this scenario, PP 4 spreads in the United States stood at US$617/ton in 3Q16, down 17% from 2Q16 and up 1% from the 3Q15. Mexico: In Mexico, the focus remained on ramping up the operations, especially the polyethylene plants, which registered an average capacity utilization rate in the period of 63%. The team also worked to develop sales channels in the local and international markets and to improve the local and export logistics operations. Braskem Consolidated: In the nine months of 2016, consolidated EBITDA amounted to US$2,562 million, increasing 15% from the same period last year. In Brazilian real, EBITDA came to R$9,069 million, increasing 27% from 9M15. The main factors contributing to this performance were: (i) higher sales volume in all markets; (ii) better international spreads; (iii) higher availability of feedstock at the gas-based cracker in Rio de Janeiro; and (iv) continued good performance of the United States and Europe operations. Braskem’s cost-cutting program delivered an effective gain of R$104 million in the quarter. To date, the program has delivered an effective gain of R$252 million and a recurring gain of R$328 million, after completion of 61% of the initiatives planned. The gains are distributed in the following categories: reduction of fixed and variable costs and optimization of investments. The expectation is for the program to reach a recurring gain of approximately R$350 million by year-end, compared to the previous estimate of R$315 million. 4 Difference between the U.S. PP price and the U.S. Propylene price. 3 4 BRAZIL Braskem’s results in Brazil are formed by the following segments: Basic Petrochemicals, Polyolefins, Vinyls and Chemical Distribution. In 3Q16, the segments in Brazil posted net revenue of R$12,536 million and EBITDA of R$2,206 million, accounting for 83% and 75%, respectively, of the Company's consolidated segments. Financial Overview (R$ million) 3Q16 2Q16 3Q15 Change Change 9M16 9M15 Change BRAZIL (A) (B) (C) (A)/(B) (A)/(C) (D) (E) (D)/(E) Net Revenue 1% -7% 3% Cost of Good Sold (10,157) (10,012) (10,642) 1% -5% (29,877) (28,956) 3% Gross Profit -1% -15% 2% Gross Margin 19% 19% 21% 0 p.p. -2 p.p. 19% 19% 0 p.p. SG&A (622) (563) (562) 10% 11% (1,743) (1,586) 10% Other Operating Income (expenses) (67) (53) (31) 26% 113% (163) (75) 116% EBITDA -4% -17% 1% EBITDA Margin 18% 18% 20% -1 p.p. -2 p.p. 18% 18% 0 p.p. 1. BASIC PETROCHEMICALS The Basic Petrochemicals segment is formed by and operates 4 petrochemical complexes (Camaçari, Triunfo, São Paulo and Rio de Janeiro) producing olefins, aromatics and utilities. These units have total annual ethylene production capacity of 3,952 kton, of which approximately 78% is naphtha-based, 16% is gas-based and the remainder is ethanol-based. Of the total ethylene produced by the Basic Petrochemicals Unit, around 80% is transferred for use by Braskem’s Polyolefins and Vinyls segments. Total annual propylene production capacity is 1,585 kton, of which approximately 65% on average is transferred for use by the Company’s Polyolefins segment. The following table provides a financial overview of this segment: Financial Overview (R$ million) 3Q16 2Q16 3Q15 Change Change 9M16 9M15 Change BASIC PETROCHEMICALS (A) (B) (C) (A)/(B) (A)/(C) (D) (E) (D)/(E) Net Revenue 4% -6% 3% Cost of Good Sold (5,194) (4,943) (5,405) 5% -4% (14,951) (14,807) 1% Gross Profit 0% -12% 13% Gross Margin 19% 20% 20% -1 p.p. -1 p.p. 19% 18% 2 p.p. SG&A (198) (160) (169) 23% 17% (512) (457) 12% Other Operating Income (expenses) (44) (29) 11 52% - (106) (19) 449% EBITDA -4% -14% 11% EBITDA Margin 20% 21% 22% -2 p.p. -2 p.p. 21% 19% 1 p.p. Capacity Utilization: In 3Q16, the crackers operated at an average capacity utilization rate of 96%, up 2 p.p. from 2Q16 and 4 p.p. from 3Q15. The record-high average utilization rate in the period is explained mainly by the continued good performance of all crackers, especially the São Paulo cracker, which this quarter operated at an average rate of 99%, mainly because of the processing of naphtha with higher paraffin content. The Rio de Janeiro cracker, which uses ethane and propane feedstock, registered an average utilization rate of 88%. Production: Due to the higher average cracker utilization rate, ethylene production set a new record of 903 kton. 4 Performance (tons) 3Q16 2Q16 3Q15 Change Change 9M16 9M15 Change BASIC PETROCHEMICALS (A) (B) (C) (A)/(B) (A)/(C) (D) (E) (D)/(E) Production Ethylene 903,308 880,739 871,006 3% 4% 2,615,469 2,570,128 2% utilization rate 96% 94% 92% 1 p.p. 4 p.p. 93% 92% 2 p.p. Propylene 361,837 367,036 354,720 -1% 2% 1,070,200 1,060,661 1% Cumene 45,935 36,935 54,896 24% -16% 139,423 160,148 -13% Butadiene 109,156 106,708 101,279 2% 8% 316,667 299,314 6% BTX* 267,985 248,735 261,122 8% 3% 766,461 757,430 1% Total Production 1,688,221 1,640,153 1,643,023 3% 3% 4,908,219 4,847,681 1% BTX* - Benzene, Toluene and Paraxylene Internal Transfers: the Basic Petrochemicals segment transfers mainly ethylene to the Vinyls segment and ethylene and propylene to the Polyolefins segment. Performance (tons) 3Q16 2Q16 3Q15 Change Change 9M16 9M15 Change BASIC PETROCHEMICALS (A) (B) (C) (A)/(B) (A)/(C) (D) (E) (D)/(E) Transfers Ethylene 752,655 733,221 720,661 3% 4% 2,154,597 2,134,050 1% Propylene 258,811 258,602 241,564 0% 7% 773,199 743,810 4% Total Transfers 1,011,465 991,824 962,225 2% 5% 2,927,796 2,877,860 2% Sales Volume – Brazilian Market: Sales volume of key basic petrochemicals to third parties in the Brazilian market came to 497 kton in 3Q16, led by higher sales volumes of cumene, which in the prior quarter was affected by a scheduled shutdown at the Braskem’s main client for cumene. Performance (tons) 3Q16 2Q16 3Q15 Change Change 9M16 9M15 Change BASIC PETROCHEMICALS (A) (B) (C) (A)/(B) (A)/(C) (D) (E) (D)/(E) Sales - Brazilian Market Ethylene 143,440 125,343 133,089 14% 8% 395,964 382,153 4% Propylene 83,109 72,419 72,627 15% 14% 216,276 180,649 20% Cumene 51,352 41,158 49,296 25% 4% 142,040 156,187 -9% Butadiene 50,940 50,492 58,803 1% -13% 151,264 172,433 -12% BTX* 168,518 172,365 155,000 -2% 9% 508,237 471,119 8% Total Brazilian Market 497,359 461,776 468,815 8% 6% 1,413,781 1,362,541 4% BTX* - Benzene, Toluene and Paraxylene Net Revenue – Domestic Market: The higher sales volume supported net revenue of R$4,916 million in 3Q16 (including R$2,698 million related to sales 5 to the Polyolefins and Vinyls units), an increase of 3% from the net revenue in 2Q16. Compared to 3Q15, net revenue in the Brazilian market decreased 2%, reflecting the lower prices of certain basic petrochemicals in the international market. In U.S. dollar, net revenue in the Brazilian market was US$1,514 million, growing 11% and 7% from 2Q16 and 3Q15, respectively. In 9M16, net revenue in the Brazilian market came to R$14,679 million, increasing 3% from the same period of 2015. In U.S. dollar, net revenue in 9M16 was US$4,150 million. Sales Volume – Export Market: In 3Q16, exports of main basic petrochemicals was 194 kton, led by higher export volumes of benzene and butadiene, especially to Asia, to take advantage of windows of opportunity created by unscheduled cracker shutdowns. In 9M16, exports of key basic petrochemicals came to 541 kton, 5% lower than in 9M15. The decline is explained by the substitution of exported propylene to supply a client at the acrylics complex in Bahia and by the higher volume of propylene transfers to the Polyolefins segment to produce PP. 5 Sales of Basic Petrochemicals to the Polyolefins and Vinyls units are presented here on a managerial basis solely to show the result allocated to each segment. 5 Performance (tons) 3Q16 2Q16 3Q15 Change Change 9M16 9M15 Change BASIC PETROCHEMICALS (A) (B) (C) (A)/(B) (A)/(C) (D) (E) (D)/(E) Sales - Export Market Ethylene 12,856 19,637 18,217 -35% -29% 56,276 42,731 32% Propylene 24,157 28,340 40,375 -15% -40% 71,812 134,380 -47% Cumene - Butadiene 58,980 49,613 43,886 19% 34% 161,500 121,694 33% BTX* 98,405 72,817 89,441 35% 10% 251,533 272,029 -8% Total Exports 194,398 170,406 191,918 14% 1% 541,120 570,835 -5% BTX* - Benzene, Toluene and Paraxylene Net Revenue - Export Market: Net revenue from exports of basic petrochemicals came to R$1,493 million in 3Q16, increasing 8% from 2Q16, driven by the higher sales volume. Compared to the same period of 2015, net revenue from exports declined 16%, influenced by the lower prices in the international market. In U.S. dollar, net revenue from exports was US$460 million, increasing 17% from 2Q16. In the nine-month period, net revenue from exports was R$3,836 million, increasing 3% from the same period of 2015. In U.S. dollar, net revenue was US$1,099 million. COGS: naphtha, HLR (refinery gas), ethane and propane are the main feedstocks used by the Basic Petrochemicals segment to produce olefins and aromatics. Petrobras supplies 100% of the HLR, ethane and propane consumed by Braskem and around 70% of the naphtha, with the remainder met by imports from various suppliers. In 3Q16, cost of goods sold of the Basic Petrochemicals unit was R$5,194 million, 5% higher than in 2Q16, explained by the growth in total sales volume. Compared to the same period of 2015, cost of goods sold of the Basic Petrochemicals Unit decreased by 4%. The average price of ARA naphtha in the quarter was US$382/ton, down 5% and 11% from 2Q16 and 3Q15, respectively. The decline is mainly explained by: (i) stability in crude oil prices pressured by global production data; (ii) higher supply of naphtha, especially in Europe, and weaker demand from fuel production; and (iii)weaker demand from Asia. The USG price reference for ethane, the feedstock used by the Rio de Janeiro cracker, averaged 19 ¢/gal (US$ 140/ton), down 7% and 1% from 2Q16 and 3Q15, respectively. The USG price reference for propane-averaged 47 ¢/gal (US$246/t) in 3Q16, down 4% from 2Q16, explained by the higher supply, especially in the Middle East. Compared to the same period of 2015, the propane price increased 17%. Regarding the supply of naphtha in the Brazilian market (average of n-1 quote), the international price reference averaged US$389/ton, increasing 3% from 2Q16 and decreasing 24% from 3Q15 (when the average price was based on the three-month moving average). In 9M16, COGS came to R$14,951 million, increasing 1% from 9M15. In U.S. dollar, COGS came to US$4,242 million, decreasing 10% from the same period of 2015. SG&A Expenses: In 3Q16, reflecting the higher sales volume, selling, general and administrative expenses were R$198 million, increasing 23% and 17% from 2Q16 and 3Q15, respectively, impacted primarily by the higher sales volume and higher logistics expenses. EBITDA: In 3Q16, the Basic Petrochemicals segment recorded EBITDA of R$1,274 million, down 4% from EBITDA in 2Q16, mainly explained by the lower spreads of key basic petrochemicals in the international market. Compared to 3Q15, EBITDA decreased 14%, mainly due to the effects from the appreciation in the Brazilian real between the periods. In U.S. dollar, EBITDA in the period was US$392 million, up 4% from 2Q16. EBITDA margin stood at 20% in the quarter. In 9M16, the Basic Petrochemicals Unit recorded EBITDA of R$3,834 million, increasing 11% from the same period of 2015. In U.S. dollar, EBITDA was US$1,085 million, increasing 2% from the nine months of 2015. 6 EBITDA from the Basic Petrochemicals segment accounted for 43% of consolidated EBITDA in 3Q16 and 9M16. 2. POLYOLEFINS The Polyolefins segment is formed by 18 industrial plants in Brazil producing polyethylene (PE) and polypropylene (PP), which includes the production of Braskem’s Green PE from renewable feedstock. The industrial operations consist of the PE and PP plants located in the petrochemical complexes of Triunfo, Camaçari, São Paulo and Rio de Janeiro, which have combined annual production capacity of 3,055 kton of PE, with 200 kton of Green PE and 1,850 kton of PP. The following table provides a financial overview of the Polyolefins unit: Financial Overview (R$ million) 3Q16 2Q16 3Q15 Change Change 9M16 9M15 Change POLYOLEFINS (A) (B) (C) (A)/(B) (A)/(C) (D) (E) (D)/(E) Net Revenue -3% -8% 2% Cost of Good Sold (4,090) (4,171) (4,324) -2% -5% (12,310) (11,802) 4% Gross Profit -6% -16% -4% Gross Margin 21% 22% 23% -1 p.p. -2 p.p. 21% 22% -1 p.p. SG&A (327) (315) (304) 4% 7% (955) (877) 9% Other Operating Income (expenses) (22) (21) (42) 3% -47% (55) (68) -19% EBITDA -8% -22% -8% EBITDA Margin 16% 17% 19% -1 p.p. -3 p.p. 17% 19% -2 p.p. Capacity Utilization: Industrial units producing PE operated at an average capacity utilization rate of 93% in the quarter, increasing 3 p.p. and 1 p.p. from 3Q15 and 2Q16, respectively, supported mainly by higher production at the Rio Grande do Sul and São Paulo units. In 9M16, the PE plants operated at an average capacity utilization rate of 89%, in line with the rate in 9M15. The PP production units operated at an average capacity utilization rate of 87% in the quarter, increasing 13 p.p. and 3 p.p. from 3Q15 and 2Q16, when production was affected by scheduled maintenance shutdowns. In 9M16, the PP plants operated at an average utilization rate of 87%, increasing 10 p.p. from 9M15, influenced by the better performance of plants in São Paulo state and of the Rio de Janeiro complex given the improvement in propylene supply by the Basic Petrochemicals segment. Production: With the higher average capacity utilization rate, production by the Polyolefins segment came to 1,115 kton in 3Q16. Performance (tons) 3Q16 2Q16 3Q15 Change Change 9M16 9M15 Change POLYOLEFINS (A) (B) (C) (A)/(B) (A)/(C) (D) (E) (D)/(E) Production PE's 711,879 699,663 686,812 2% 4% 2,041,279 2,025,669 1% utilization rate 93% 92% 90% 1 p.p. 3 p.p. 89% 89% 0 p.p. PP 403,527 387,043 366,656 4% 10% 1,198,799 1,126,041 6% utilization rate 87% 84% 74% 3 p.p. 13 p.p. 87% 77% 10 p.p. Total Production 1,115,407 1,086,706 1,053,467 3% 6% 3,240,078 3,151,710 3% Utilization rate does not comprises capacity of the hibernated PP plant in Bahia from 1Q16 onwards Brazilian Market: The estimated market for polyolefins (PE and PP) in 3Q16 reached 1 million tons, growing 8% from 3Q15 and 2Q16, respectively. In the nine months, the estimated market for PE and PP contracted 4%, however, PE registered a solid performance, especially in the hospital, coatings and wire and cable segments, with the latter influenced by the expansion of the fiber optic network. Sales Volume – Brazilian Market: 7 Braskem’s sales volume accompanied the performance of Brazil’s polyolefins demand and grew 3% from the same period last year. Meanwhile, market share stood at 73%, down 4 p.p. from 3Q15. Compared to 2Q16, domestic sales volume in Brazil increased 5%, influenced by seasonality and the initial signs of economic recovery. In the nine months, domestic sales volume in Brazil contracted by 3% compared to 9M15, less than the industry average decrease. Performance (tons) 3Q16 2Q16 3Q15 Change Change 9M16 9M15 Change POLYOLEFINS (A) (B) (C) (A)/(B) (A)/(C) (D) (E) (D)/(E) Sales - Brazilian Market PE's 457,951 436,529 440,766 5% 4% 1,285,905 1,327,601 -3% PP 293,399 276,145 288,754 6% 2% 838,811 871,865 -4% Total Brazilian Market 751,350 712,674 729,520 5% 3% 2,124,716 2,199,466 -3% Net Revenue – Domestic Market: Despite the higher sales volume, net revenue in 3Q16 came to R$3,633 million, down 2% from 3Q15, mainly due to lower prices of PP in the international market and to the Brazilian real appreciation. In U.S. dollar, net revenue came to US$1,119 million, growing 7% from the same period last year. In the nine months of the year, net revenue was stable in relation to 9M15. In U.S. dollar, net revenue was US$3,003 million. Sales Volume – Export Market: Compared to 2Q16, exports decreased by 4%, reflecting the higher sales volume in Brazil’s domestic market. Performance (tons) 3Q16 2Q16 3Q15 Change Change 9M16 9M15 Change POLYOLEFINS (A) (B) (C) (A)/(B) (A)/(C) (D) (E) (D)/(E) Sales - Export Market PE's 270,825 275,322 274,389 -2% -1% 790,374 734,323 8% PP 136,429 151,072 131,106 -10% 4% 424,081 297,785 42% Total Exports 407,254 426,395 405,494 -4% 0% 1,214,455 1,032,107 18% Net Revenue - Export Market: Net revenue from exports amounted to R$1,536 million, down 19% from 3Q15, reflecting the lower PP prices in the international market. In U.S. dollar, net revenue from exports came to US$473 million, down 12% from the same period last year. In 9M16, net revenue from exports of polyolefins increased 9% in Brazilian real and decreased 2% in U.S. dollar to R$4,985 million and US$1,406 million, respectively. COGS: ethylene and propylene are the main feedstocks used to make PE and PP, respectively. For PE production, 100% of the ethylene used is supplied by the Basic Petrochemicals Unit, as is 65% of the propylene used to make PP, with the remainder supplied by Petrobras. In 3Q16, cost of goods sold (COGS) of the Polyolefins Unit amounted to R$4,090 million, down 5% compared to 3Q15. The higher sales volume and prices of USG propylene were more than offset by the appreciation in the Brazilian real and the lower European price reference for ethylene. The average U.S. Gulf (USG) price reference for propylene stood at US$ 834/ton, up 14% from the same quarter last year, due to lower propylene supply due to maintenance shutdowns at crackers. The European (NWE) price reference for ethylene, which is used for internal transfers, averaged US$1,040/ton, decreasing 9% from 3Q15. In the nine months of the year, cost of goods sold (COGS) of the Polyolefins Unit amounted to R$12,310 million, increasing 4% compared to 9M15. The average USG reference price for propylene was US$746/ton, down 18% from 9M15. The average international price reference for ethylene in Europe (NWE) was US$998/ton, down 8% from 9M15. SG&A Expenses: Selling, general and administrative expenses amounted to R$327 million in 3Q16 and to R$955 million in 9M16, increasing 7% and 9% on the year-ago periods, influenced by the higher sales volumes. 8 EBITDA: EBITDA amounted to R$849 million, declining 22% from 3Q15. The higher sales volume and slight improvement in international spreads for polyolefins were insufficient to offset the 8% appreciation in the Brazilian real in the period. In U.S. dollar, EBITDA amounted to US$255 million, decreasing 17% from 3Q15, with EBITDA margin of 16%, down 3 p.p. from the same period of 2015. EBITDA in the segment accounted for 29% of consolidated EBITDA, compared to 37% in 3Q15. In the nine-month period, EBITDA amounted to R$2,597 million, down 8% from 9M15. In U.S. dollar, EBITDA contracted 18% to US$729 million, with EBITDA margin of 17%, down 2 p.p. compared to 9M15. In 9M16, EBITDA from Polyolefins accounted for 29% of consolidated EBITDA, compared to 39% in 9M15. 3. VINYLS The Vinyls segment is formed by the industrial and commercial operations of the PVC, Chlorine and Caustic Soda units, as well as other products such as hydrogen and sodium hypochlorite in Brazil. The industrial operations include three PVC plants located in the petrochemical complexes in Camaçari and Alagoas and the two chlor-alkali plants located in the same two petrochemical complexes. The Company’s annual production capacity is 710 kton of PVC and 539 kton of caustic soda. The following table provides a financial overview of the Vinyls unit: Financial Overview (R$ million) 3Q16 2Q16 3Q15 Change Change 9M16 9M15 Change VINYLS (A) (B) (C) (A)/(B) (A)/(C) (D) (E) (D)/(E) Net Revenue 1% -9% 8% Cost of Good Sold (698) (728) (736) -4% -5% (2,102) (1,847) 14% Gross Profit 43 8 76 422% -43% -42% Gross Margin 6% 1% 9% 5 p.p. -4 p.p. 5% 10% -5 p.p. SG&A (62) (56) (59) 12% 6% (173) (161) 8% Other Operating Income (expenses) 0 (2) 2 - - (1) 15 -109% EBITDA 75 44 88 71% -14% -18% EBITDA Margin 10% 6% 11% 4 p.p. -1 p.p. 9% 12% -3 p.p. Capacity Utilization: The average capacity utilization rate of the PVC plants stood at 88% in the quarter, improving 14 p.p. from the same period of 2015. Compared to 2Q16, the average capacity utilization rate increased by 4 p.p. In 9M16, the average capacity utilization of the PVC plants stood at 81%, up 7 p.p. from 9M15. Production: Performance (tons) 3Q16 2Q16 3Q15 Change Change 9M16 9M15 Change VINYLS (A) (B) (C) (A)/(B) (A)/(C) (D) (E) (D)/(E) Production PVC 156,655 148,604 133,080 5% 18% 431,165 395,461 9% utilization rate 88% 84% 74% 4 p.p. 14 p.p. 81% 74% 7 p.p. Caustic Soda 119,827 102,071 115,303 17% 4% 327,624 321,813 2% Total Production 276,482 250,675 248,383 10% 11% 758,790 717,275 6% Brazilian Market: Estimated PVC consumption in the quarter amounted to 270 kton, growing 1% and 8% from 3Q15 and 2Q16, respectively. In the nine months of the year, domestic sales of PVC contracted by 7% compared to 9M15, due to the slowdown in the construction and infrastructure sectors. Sales Volume - Brazilian Market: Domestic sales of PVC grew 2% from the year-ago period, supported by higher sales to the agribusiness industry (irrigation tubing). Meanwhile, market share stood at 51%, in line with 3Q15. 9 Performance (tons) 3Q16 2Q16 3Q15 Change Change 9M16 9M15 Change VINYLS (A) (B) (C) (A)/(B) (A)/(C) (D) (E) (D)/(E) Sales - Brazilian Market Brazilian Market - PVC 269,553 249,957 266,153 8% 1% 770,136 826,842 -7% Braskem Sales 138,327 132,913 136,254 4% 2% 390,937 411,813 -5% Market Share 51% 53% 51% -2 p.p. 0 p.p. 51% 50% 1 p.p. Net Revenue - Domestic Market: In 3Q16, net revenue came to R$696 million, up 4% from 3Q15, mainly explained by the higher sales volume, which offset the lower PVC price in the international market and the Brazilian real appreciation in the period. In U.S. dollar, net revenue from the unit’s domestic sales came to US$214 million, up 14% from the same period last year. In 9M16, net revenue from domestic sales of Vinyls increased 6% compared to 9M15, to R$2,020 million. In U.S. dollar, net revenue was US$572 million or 5% lower. Sales Volume - Export Market: Despite the lower volume, this was the sixth consecutive quarter that Braskem exported a portion of its PVC production. In 3Q16, exports amounted to 16 kton, compared to 49 kton in 3Q15. Compared to 2Q16, exports decreased 39%. On the other hand, in 9M16, exports increased by 50% from 9M15, influenced by the Company’s strategy to export part of its PVC production given the weaker demand in the domestic market. Net Revenue – Export Market: Net revenue from exports in the segment came to R$45 million in 3Q16 and R$203 million in 9M16. COGS: Ethylene and energy are the main inputs used by the Vinyls segment to produce caustic soda, chlorine and PVC. The ethylene is 100% supplied by the Basic Petrochemicals segment. In 3Q16, cost of goods sold (COGS) of the segment amounted to R$698 million, down 5% compared to 3Q15. The lower raw material prices and the Brazilian real appreciation offset the higher production and sales volume of vinyls in the period. In 9M16, the unit’s COGS amounted to R$2,102 million, increasing 14% from 9M15, influenced by the higher production and sales volumes. SG&A Expenses: Selling, general and administrative expenses amounted to R$62 million in 3Q16 and to R$173 million in 9M16, increasing 6% and 8%, respectively, influenced by the higher sales volumes. EBITDA: EBITDA amounted to R$75 million, down 14% from 3Q15. In U.S. dollar, EBITDA amounted to US$23 million, decreasing 6% from 3Q15, with EBITDA margin of 10%, down 1 p.p. from the same period of 2015. EBITDA from the Vinyls segment accounted for 3% of consolidated EBITDA, the same level as in 3Q15. In the nine-month period, EBITDA from Vinyls amounted to R$203 million, down 18% from 9M15. In U.S. dollar, EBITDA contracted 37% to US$57 million, with EBITDA margin of 9%, down 3 p.p. compared to 9M15. In 9M16, the segment’s EBITDA accounted for 2% of consolidated EBITDA, compared to 3% in 9M15. 4. CHEMICALS DISTRIBUTION (quantiQ): The chemicals distribution segment has a portfolio of more than 1,500 products. The products are classified as commodities, performance and specialties. The following table presents a financial overview of the Chemicals Distribution unit: 10 Financial Overview (R$ million) 3Q16 2Q16 3Q15 Change Change 9M16 9M15 Change CHEMICALS DISTRIBUTION (A) (B) (C) (A)/(B) (A)/(C) (D) (E) (D)/(E) Net Revenue 3% -6% 0% Cost of Good Sold (174) (170) (177) 3% -1% (513) (500) 3% Gross Profit 43 40 54 7% -20% -8% Gross Margin 20% 19% 23% 1 p.p. -4 p.p. 20% 22% -2 p.p. SG&A (35) (33) (30) 8% 17% (102) (91) 12% Other Operating Income (expenses) (1) (1) (2) 57% -59% 0 (3) -101% EBITDA 8 8 22 -1% -64% 29 48 -38% EBITDA Margin 4% 4% 9% 0 p.p. -6 p.p. 5% 7% -3 p.p. Sales Volume: In 3Q16, the segment registered sales volume growth of 13% compared to 2Q16 and of 33% compared to the same period in 2015, which is mainly explained by the better sales performance of commodities such as methanol and caustic soda. In 9M16, sales volume increased 13% compared to the same period of 2015, in line with the behavior observed in 3Q16. Net Revenue: In 3Q16, net revenue amounted to R$217 million, down 6% from net revenue in 3Q15, which is mainly explained by the effects from Brazilian real appreciation on price references in U.S. dollar. In U.S. dollar, net revenue came to US$67 million in 3Q16, increasing 4% compared to 3Q15. In the nine-month period, net revenue was R$641 million, in line with 9M15. In U.S. dollar, net revenue was US$181 million, down 10% compared to 9M15. COGS: The main cost of the Chemicals Distribution Unit is the acquisition of the products it distributes. In 3Q16, cost of goods sold (COGS) in the segment came to R$174 million, decreasing 1% from the same quarter in 2015. In the first nine months of 2016, cost of goods sold amounted to R$513 million, increasing 3% from 9M15, influenced by the Brazilian real depreciation between the periods. SG&A Expenses: Selling, general and administrative expenses were R$35 million, increasing 17% from the same period last year. In 9M16, selling, general and administrative expenses were R$102 million, increasing 12% from 9M15. EBITDA: EBITDA in 3Q16 was R$8 million, decreasing R$14 million from 3Q15. In U.S. dollar, EBITDA came to US$2 million, down US$4 million compared to 3Q15, with EBITDA margin contracting 6 p.p. to 4%. EBITDA from chemicals distribution accounted for around 1% of consolidated EBITDA, the same level as in 3Q15. In the nine-month period, EBITDA came to R$29 million, down 38% from 9M15. In U.S. dollar, EBITDA contracted 45% to US$8 million, with EBITDA margin of 5%, down 3 p.p. from 9M15. In 9M16, EBITDA from Chemicals Distribution accounted for around 1% of consolidated EBITDA, the same level as in 9M15. 4 INTERNATIONAL BUSINESS Braskem’s overseas results are formed by the polypropylene plants and commercial operations in the United States and Europe and by Braskem Idesa, the petrochemical complex in Mexico producing polyethylene. 5. UNITED STATES AND EUROPE The segment’s results are formed by five industrial plants in the United States and two in Europe, with aggregate annual production capacity of 2,010 kton, with 1,465 kton in the United States and 545 kton in Europe. 11 In 3Q16, the segment posted net revenue of R$2,066 million (US$636 million) and EBITDA of R$524 million (US$161 million), representing 17% of the Company’s consolidated revenue and EBITDA. The following table provides a financial overview of the United States and Europe segment: Financial Overview (US$ million) 3Q16 2Q16 3Q15 Change Change 9M16 9M15 Change UNITED STATES AND EUROPE (A) (B) (C) (A)/(B) (A)/(C) (D) (E) (D)/(E) Net Revenue -3% 5% 4% Cost of Good Sold (446) (421) (511) 6% -13% (1,284) (1,627) -21% Gross Profit 92 -18% 106% 179% Gross Margin 30% 36% 15% -6 p.p. 15 p.p. 34% 13% 21 p.p. SG&A (46) (37) (34) 24% 35% (114) (96) 19% Other Operating Income (expenses) 0 0 0 - - 1 (1) - EBITDA 76 -24% 114% 211% EBITDA Margin 25% 32% 13% -7 p.p. 13 p.p. 31% 10% 20 p.p. Net Revenue - R$ million 2,066 2,298 2,141 -10% -4% 6,899 5,876 17% EBITDA - R$ million 524 745 268 -30% 95% 2,124 617 244% Capacity Utilization: The United States and Europe segment operated at an average capacity utilization rate in the period of 101%, an increase of 5 p.p. compared to 3Q15, though 1 p.p. lower than in 2Q16. The increase in comparison with 3Q15 is due to the low utilization rate in that quarter, when production in Germany was affected by a scheduled shutdown at the Schkopau plant. In 9M16, the capacity utilization rate was 101%, improving 4 p.p. from 9M15, mainly due to the optimization of PP grades, which are being rolled out over the course of the year. Production: Performance (tons) 3Q16 2Q16 3Q15 Change Change 9M16 9M15 Change UNITED STATES AND EUROPE (A) (B) (C) (A)/(B) (A)/(C) (D) (E) (D)/(E) Production PP 512,361 513,415 490,788 0% 4% 1,525,009 1,457,222 5% utilization rate 101% 103% 97% -1 p.p. 5 p.p. 101% 97% 4 p.p. Market: The U.S. market for PP contracted 1% in 3Q16 compared to 2Q16. The decline is explained by lower demand for the polymer by the rugs and carpets industry, which is currently undergoing a process to substitute plastic with other materials. In Germany, PP demand fell slightly in the quarter due to seasonal shutdowns at converters during the European summer. Though still higher than in 2015, PP producers’ margins in 3Q16 were slightly below the record levels of the first half of 2016. The fnine months of the year registered solid demand, supported by the performance of the automotive industry. Sales Volume: In 3Q16, PP sales volume was stable at 503 kton. In Germany, sales increased compared to 3Q15, when the Schkopau plant carried out a scheduled shutdown. In the nine months of 2016, sales by the segment increased 3% from the same period last year, reflecting the units’ better operating performance and the strong demand for PP in both North America and Europe. Performance (tons) 3Q16 2Q16 3Q15 Change Change 9M16 9M15 Change UNITED STATES AND EUROPE (A) (B) (C) (A)/(B) (A)/(C) (D) (E) (D)/(E) Sales PP 502,850 503,980 502,293 0% 0% 1,506,407 1,455,944 3% Net Revenue: In 3Q16, net revenue came to US$636 million, increasing 5% from the same period last year. In 9M16, net revenue was US$1,940 million, increasing 4% from 9M15, due to the higher PP prices in the United States and the higher sales volume. 12 COGS: The main feedstock used to make PP in the United States and Europe is propylene, which is supplied to the Company’s industrial units by various local producers. In 3Q16, cost of goods sold (COGS) of the segment amounted to US$446 million, down 13% compared to 3Q15. The average U.S. Gulf (USG) international price reference for propylene increased 16% and 14% from 2Q16 and 3Q15, respectively, mainly due to the monomer’s limited supply at the start of the region’s maintenance shutdown season. Despite the higher feedstock price, Braskem’s COGS in the United States declined due to the lower sales volume in the region. The average price reference for propylene in Europe was US$756/ton, down 26% from 3Q15 (US$1,022/ton), mainly due to the end of the supply constraints that occurred in the first half of 2015. In the nine-month period, COGS came to US$1,284 million, down 21% from the same period last year, due to the lower feedstock prices. In Europe, the propylene price reference declined 30% in the period on lower oil prices, while in the United States the price reference fell 18%, explained by strong demand for gasoline in the country, which led refineries to increase their capacity utilization rates and consequently boost the supply of propylene. SG&A Expenses: Selling, general and administrative expenses were US$46 million, increasing 39% from 3Q15, due to the higher expenses with outsourced services and the provision for wage increases. In the nine months of 2016, SG&A expenses came to US$114 million, increasing 19% compared to 9M15. EBITDA: EBITDA amounted to US$161 million in the quarter, increasing 114% from 3Q15, which is explained by the improvement in the PP-propylene spread 6 (1% in USA and 7% in Europe). In Brazilian real, EBITDA was R$524 million, accounting for 18% of consolidated EBITDA. In 3Q15, the segment accounted for 9% of total EBITDA. In 9M16, EBITDA from the segment came to US$593 million, increasing 211% compared to 9M15. In Brazilian real, EBITDA amounted to R$2,124 million in 9M16, accounting for 23% of consolidated EBITDA. In 9M15, the segment’s EBITDA accounted for 9% of the consolidated amount. 6. MEXICO 7 The segment is composed of an ethane-based cracker, two high-density (HDPE) and one low-density (LDPE) polyethylene plants, with combined annual production capacity of 1,050 kton of PE. Since May 2016, the result of Braskem Idesa is no longer recorded as a project, but as a reportable operating segment, except for the result of the LDPE plant, which ceased to be considered a project in August. The following table provides a financial overview of the Mexico unit in Brazilian real and U.S. dollar: 6 As of 2Q16, we are presenting the U.S. PP spread as follows to better reflect the U.S. market: difference between the U.S. PP (GP-homopolymer) price and the U.S. Propylene (polymer grade) price. 7 This unit includes the results of Braskem Idesa SAPI and of the other subsidiaries of Braskem S.A. 13 Financial Overview (R$ million) 3Q16 2Q16 3Q15 Change Change 9M16 9M15 Change MEXICO (A) (B) (C) (A)/(B) (A)/(C) (D) (E) (D)/(E) Net Revenue - 152% - - - Cost of Good Sold (325) (146) - 122% - (589) - - Gross Profit 67 - 217% - - - Gross Margin 40% 32% - 8.1 p.p. - 32% - - SG&A (79) (66) - 20% - (173) - - Other Operating Income (expenses) (43) (54) - -20% - (98) - - EBITDA 7 - 3008% - - - EBITDA Margin 40% 3% - 36.5 p.p. - 22% - - Financial Overview (US$ million) 3Q16 2Q16 3Q15 Change Change 9M16 9M15 Change MEXICO (A) (B) (C) (A)/(B) (A)/(C) (D) (E) (D)/(E) Net Revenue 61 - 172% - - - Cost of Good Sold (100) (42) - 140% - (172) - - Gross Profit 66 19 - 240% - 86 - - Gross Margin 40% 32% - 8.0 p.p. - 33% - - SG&A (24) (19) - 29% - (50) - - Other Operating Income (expenses) (13) (16) - -15% - (29) - - EBITDA 66 2 - 2988% - 61 - - EBITDA Margin 40% 3% - 36.3 p.p. - 24% - - * Includes pre-marketing activities recorded in the period. ** The result in 1Q16 refers to the preoperational phase of the Braskem Idesa petrochemical complex, with the activities consisting solely of pre-marketing sales. Production and Capacity Utilization: Still in the ramp-up phase, the PE plants operated in 3Q16 at an average capacity utilization rate of 63%. Total PE production volume in the quarter was 166 kton. In the nine-month period, PE production amounted to 250 kton. Performance (tons) 3Q16 2Q16 3Q15 Change Change 9M16 9M15 Change MEXICO* (A) (B) (C) (A)/(B) (A)/(C) (D) (E) (D)/(E) Production PE 166,453 83,538 - 99% n.a 249,991 - n.a utilization rate 63% 32% 0% 31 p.p. n.a 32% 0% n.a Sales Volume: In 3Q16, the segment sold 153 kton of PE, of which 39% was sold in Mexico’s domestic market and 61% was exported. Performance (tons) 3Q16 2Q16 3Q15 Change Change 9M16 9M15 Change MEXICO* (A) (B) (C) (A)/(B) (A)/(C) (D) (E) (D)/(E) Sales PE 152,904 54,000 - 183% n.a 232,946 - n.a * Includes the resale of products during the pre-marketing activities. Net Revenue: In 3Q16, net revenue was R$538 million, increasing 152% from 2Q16, due to the higher sales volume in the period. In 9M16, net revenue came to R$873 million (US$258 million). The sales price of Braskem Idesa’s PE in the Mexican market is determined based on import parity and on the price of resins sold in the U.S. Gulf, which averaged 8 US$1,216/ton in 3Q16, 7% higher than in 2Q16, influenced by the limited supply caused by seasonal maintenance shutdowns in the United States. 8 71.4% (HDPE USA) and 28.6% (LDPE USA), as per the capacity mix of Braskem Idesa’s units in Mexico. 14 COGS: For its ethane supply, Braskem Idesa has a long-term contract (20 years) with the subsidiary of Petróleos Mexicanos (PEMEX), the Mexican state-owned oil and gas company, whose price is based on the USG ethane price reference. In 3Q16, the USG ethane price reference averaged US$140/ton, down 7% from 2Q16, mainly due to higher inventories, which are explained by: (i) the earlier-than-anticipated growth in demand expected initially for late 2016 and early 2017 from the startup of the ethane export terminals and the new 100% ethane-based crackers; and (ii) the weaker demand in 3Q16, which was affected by the cracker maintenance season, which was intensified by unscheduled shutdowns. In 3Q16, COGS came to R$325 million, increasing 122% from 2Q16, mainly due to the higher sales volume. In 9M16, COGS came to R$589 million (US$172 million). SG&A Expenses: Selling, general and administrative expenses amounted to R$79 million in 3Q16, up 20% from 2Q16, reflecting the startup of the LDPE plant and higher sales volume. In 9M16, SG&A expenses came to R$173 million (US$50 million). Other Operating Income/Expenses: In 3Q16, these items included R$46 million related to costs and expenses with idle capacity during the ramp-up phase of the petrochemical complex. In 9M16, these items amounted to R$100 million (US$30 million). EBITDA: EBITDA in 3Q16 was R$214 million, increasing R$207 million from 2Q16, with EBITDA margin of 40%. The result was driven by the higher sales volume, which supported a higher dilution of fixed costs compared to 2Q16. EBITDA in 9M16 amounted to R$194 million (US$61 million), with EBITDA margin of 24%. Financial Results Braskem Idesa The financial result of Braskem Idesa is mainly impacted by the debt contracted under the project finance structure and the loan to Braskem Idesa from the project’s shareholders. In 3Q16, the net financial result was an expense of R$435 million, which is explained by: Interest Expenses: § Interest on the project-finance debt: R$108 million in 3Q16 compared to R$53 million in 2Q16, reflecting the end in the quarter of the interest capitalization period for the LDPE plant. § Interest on the loan: R$109 million in 3Q16 compared to R$128 million in 2Q16, with a positive impact from the 12% appreciation in the Brazilian real against the Mexican peso between the periods. Exchange Variation: § All of the project-finance debt is designated as hedge accounting. Therefore, all exchange variation is recorded temporarily under shareholders’ equity and only recorded as financial expense when the sales designated as hedge accounting are realized. In 3Q16, the amount recognized under financial expense related to the recognition of hedge accounting was R$21 million, compared to R$14 million in 2Q16. 9 § Exchange variation on the outstanding balance of the loan of US$1,758 million: expense of R$170 million, compared to an expense of R$487 million in 2Q16, due to the lower depreciation in the Mexican peso against the U.S. dollar. 9 For complete information, see Note 14.4 to the Company’s Quarterly Financial Information for the period ended September 30, 2016. 15 R$ million 3Q16 2Q16 3Q15 9M16 9M15 Financial Expenses Interest Expenses (218) (181) 4 (394) 29 Foreign Exchange Variation (FX) (212) (481) (231) (751) (302) Others (18) (16) (11) (42) (48) Financial Revenue 13 14 30 43 83 Interest 0 0 1 1 2 Monetary Variation (MV) 0 0 0 1 15 Foreign Exchange Variation (FX) 12 14 30 41 65 Others 0 (0) (0) 0 (0) Net Financial Result R$ million 3Q16 2Q16 3Q15 9M16 9M15 Net Financial Result Foreign Exchange Variation (FX) (200) (467) (201) (711) (236) Monetary Variation (MV) 0 0 2 1 15 Net Financial Result Excluding FX and MV Income Tax Braskem Idesa The nominal income tax rate in Mexico is 30% on the base of taxable profit, which is net income adjusted by permanent and temporary differences, such as additions, exclusions and compensations authorized under tax legislation and any accumulated tax losses from prior periods. Also in accordance with Mexican law, the tax losses must be used within a maximum of ten years, with no limit on the amount of taxable income. Considering that Braskem Idesa did not present taxable profit in 9M16 and the accumulated tax loss is R$6,714 million, there were no cash disbursements for payment of income taxes in the nine months of the year. 4 CONSOLIDATED The consolidated figures are formed by the results from the Brazil, United States & Europe and Mexico segments adjusted by eliminations and reclassifications. The following table presents a financial overview of the consolidated results in the quarter and nine-month period: Financial Overview 3Q16 (R$ million) Net Revenue COGS Gross Profit SG&A Equity Other Revenue s and Costs Operating Profit Total Depreciation EBITDA Brazil - Basic Petrochemicals - Polyolefins and Renewables - Vinyls 43 - 0 75 Chemicals Distribution 43 - 6 8 United States and Europe - 2 México - 92 Segments Total - Other Segments 4 (5) (1) - - (3) (3) (1) (3) Corporate Unit - - - 11 10 (22) (1) (21) 10 Consolidated before eliminati 10 Eliminations and reclassification (2,982) 3,005 23 32 - - 55 1 50 Braskem Total 10 16 Financial Overview 9M16 (R$ million) Net Revenue COGS Gross Profit SG&A Equity Other Revenue s and Costs Operating Profit Total Depreciation EBITDA Brazil - Basic Petrochemicals - Polyolefins and Renewables - Vinyls - Chemicals Distribution - 0 25 29 United States and Europe - 4 México - 12 Segments Total - Other Segments 10 (12) (2) (2) - (21) (25) - (25) Corporate Unit - - - (54) 23 (45) (76) (55) (44) Consolidated before eliminati 23 Eliminations and reclassification (8,516) 8,543 27 86 - - 113 (65) 156 Braskem Total 23 § Net revenue The Brazilian market accounted for 59% of the Company’s total net revenue (ex-resale of naphtha and condensate) in 3Q16, or 6 p.p. more than in the prior quarter, reflecting the 7% recovery in domestic resin demand compared to 2Q16. In the nine months of the year, Braskem’s consolidated net revenue came to US$10,250 million, down 7% from the same period of 2015, impacted primarily by the lower sales volume in Brazil, which was partially offset by the higher resin exports and sales in the United States and Europe segment and by the declines of 1% in prices for resins and of 12% in prices for basic petrochemicals in the international market. In Brazilian real, net revenue amounted to R$36,221 million, increasing 4% from 9M15, which is mainly explained by the 12% average depreciation in the Brazilian real between the periods. 17 § Cost of goods sold Consolidated cost of goods sold (COGS) in 3Q16 amounted to US$2,753 million or R$8,929 million in Brazilian real. Excluding COGS from quantiQ (R$145 million) and resales (R$606 million), consolidated COGS came to R$8,178 million, down 5% from 3Q15 (R$8,645 million), reflecting the 8% average appreciation in the Brazilian real between the periods and the lower prices for key feedstocks, especially naphtha, which accounted for 43% of COGS in 3Q16. 18 Compared to 2Q16, consolidated COGS (ex-resale and ex-quantiQ) increased 1% compared to R$8,105 million in 2Q16, due to higher sales of resins and basic petrochemicals in Brazil and to the startup of the Braskem Idesa complex. In 9M16, consolidated COGS amounted to US$7,495 million or R$26,487 million. Excluding resale and quantiQ, COGS came to R$24,323 million, increasing 1% from R$24,158 million in 9M15, which is explained by the 12% local-currency depreciation between the periods, the higher sales volumes of resins and basic petrochemicals in Brazil and the startup of the Braskem Idesa petrochemical complex. § SG&A Expenses 10 SG&A(R$ million) 3Q16 2Q16 3Q15 Change Change 9M16 9M15 Change (A) (B) (C) (A)/(B) (A)/(C) (D) (E) (D)/(E) General and Administrative Expenses 442 350 357 26% 24% 1,183 1,034 14% Selling Expenses 337 328 285 3% 18% 968 791 22% Total SG&A 15% 21% 18% General and administrative expenses increased 26% compared to 2Q16, due to higher expenses with software maintenance licenses, attorney fees and advertising during the Paralympic Games. Selling expenses increased 3% from 2Q16, reflecting the higher logistics expenses. In 9M16, selling, general and administrative expenses were 18% higher than in 9M15, due to (i) the impact from the depreciation in the Brazilian real against the U.S. dollar on the expenses of the international businesses; (ii)increases in wages and benefits; and (iii) higher expenses with software licenses, attorneys’ fees, advertising and logistics. § EBITDA Braskem’s consolidated EBITDA 11 in 3Q16 amounted to US$924 million, up 6% from the same period last year, due to higher resin spreads in the international market. In Brazilian real, EBITDA came to R$3,001 million, down 1% from 3Q15, affected by the 8% average Brazilian real appreciation between the periods. Compared to 2Q16, EBITDA in U.S. dollar increased 8%, due to the higher sales volume and higher spreads of resins and basic petrochemicals. In Brazilian real, EBITDA was stable. EBITDA margin excluding resales stood at 26%. 10 Excludes the Selling, General and Administrative Expenses of Braskem Idesa SAPI. 11 EBITDA is defined as the net result in the period plus taxes on profit (income tax and social contribution), the financial result and depreciation, amortization and depletion. The Company opts to present adjusted EBITDA, which excludes or adds other items from the statement of operations that help improve the information on its potential gross cash generation. EBITDA is used by the Company’s management as a measure of performance, but does not represent cash flow for the periods presented and should not be considered a substitute for net income or an indicator of liquidity. The Company believes that in addition to serving as a measure of operating performance, EBITDA allows for comparisons with other companies. However, note that EBITDA is not a measure established in accordance with International Financial Reporting Standards (IFRS) and is presented herein in accordance with Instruction 527 issued on October 4, 2012 by the Securities and Exchange Commission of Brazil (CVM). 19 In 9M16, EBITDA amounted to US$2,562 million, up 15% from 9M15, due to: (i) the Mexico unit beginning to generate results; (ii) the higher volume of exports from Brazil and of sales by the international units; and (iii) better PP spreads in the United States and Europe. In Brazilian real, EBITDA came to R$9,069 million, increasing 27% from 9M15, due to the 12% average Brazilian real depreciation between the periods. EBITDA margin excluding resales stood at 26%, increasing 4 p.p. compared to 9M15. § Net Financial Result 12 In 3Q16, the net financial result was an expense of R$647 million, compared to the expense of R$1,258 million in 2Q16, which is explained by: § Increase in the financial expense of R$18 million, mainly due to the R$25 million increase in net interest on fiscal provisions and to the recognition of hedge accounting in the profit or loss of R$268 million in 3Q16 13 . § Financial revenue came to R$282 million, compared to an expense of R$347 million in 2Q16, mainly due to the R$51 million increase in interest on financial investments in Brazilian real and to the end-of-period appreciation in the currency. Compared to 3Q15, financial revenue decreased R$856 million, reflecting the Brazilian real appreciation between the periods. The net financial result in 9M16 was an expense of R$3,304 million, compared to an expense of R$737 million in 9M15, reflecting the start of the recognition of hedge accounting balances under profit or loss in the amount of R$1,035 million and the Brazilian real appreciation between the periods. 12 Excludes the financial result of Braskem Idesa SAPI. 13 Details available in Note 14.4 to the Company’s Quarterly Financial Information. 20 R$ million 3Q16 2Q16 3Q15 9M16 9M15 Financial Expenses Interest Expenses (361) (402) (515) (1,199) (1,299) Monetary Variation (MV) (105) (104) (101) (314) (275) Foreign Exchange Variation (FX) (214) (176) (77) (793) (472) Net Interest on Fiscal Provisions (43) (18) (12) (89) (34) Others (206) (211) (228) (637) (634) Financial Revenue Interest 207 171 206 563 479 Monetary Variation (MV) 47 81 28 169 86 Foreign Exchange Variation (FX) 20 (609) 888 (1,035) 1,370 Others 8 9 16 31 42 Net Financial Result R$ million 3Q16 2Q16 3Q15 9M16 9M15 Net Financial Result Foreign Exchange Variation (FX) (193) (784) 811 (1,828) 899 Monetary Variation (MV) (57) (23) (73) (144) (189) Net Financial Result Excluding FX and MV § Net Income Consolidated net income in 3Q16 amounted to R$818 million, increasing 198% from 2Q16, although 45% lower than in 3Q15. In the nine months of the year, net income was R$1,834 million, down 33% from 9M15, mainly due to the start of the recognition of hedge accounting under profit or loss. Net income attributable to the Parent Company in the nine-month period was R$2,065 million, down 29% from 9M15, resulting in earnings per share (excluding treasury shares) of R$2.5960 per common share or class A preferred share, and of R$0.6069 per class B preferred share. 21 § Liquidity and Capital Resources: Debt sep/16 jun/16 sep/15 Chg. Chg. R$ million (A) (B) (C) (A)/(B) (A)/(C) Consolidated Debt -1% -17% in R$ 5,334 15% 5,508 16% 5,975 14% -3% -11% in US$ 29,216 85% 29,509 84% 35,852 86% -1% -19% Project Finance - Mexico -1% -19% in US$ (10,368) 100% (10,517) 100% (12,778) 100% -1% -19% Gross Debt Ex-Project Finance -1% -17% in R$ 5,334 22% 5,508 22% 5,975 21% -3% -11% in US$ 18,848 78% 18,993 78% 23,074 79% -1% -18% Cash and Cash Equivalents 16% 22% in R$ (5,219) 67% (2,631) 39% (2,083) 33% 98% 151% in US$ (2,548) 33% (4,045) 61% (4,295) 67% -37% -41% Net Debt -8% -28% in R$ 115 1% 2,876 16% 3,891 17% -96% -97% in US$ 16,300 99% 14,948 84% 18,779 83% 9% -13% EBITDA LTM -2% 30% Net Debt / EBITDA 1.47x 1.56x 2.65x -6% -44% Dollar - end of the period 1% -18% Debt sep/16 jun/16 sep/15 Chg. Chg. US$ million (A) (B) (C) (A)/(B) (A)/(C) Consolidated Debt -2% 1% in R$ 1,643 15% 1,716 16% 1,504 14% -4% 9% in US$ 9,000 85% 9,194 84% 9,024 86% -2% 0% Project Finance - Mexico -3% -1% in US$ (3,194) 100% (3,276) 100% (3,216) 100% -3% -1% Gross Debt Ex-Project Finance -2% 2% in R$ 1,643 22% 1,716 22% 1,504 21% -4% 9% in US$ 5,806 78% 5,917 78% 5,808 79% -2% 0% Cash and Cash Equivalents 15% 49% in R$ (1,608) 67% (820) 39% (524) 33% 96% 207% in US$ (785) 33% (1,260) 61% (1,081) 67% -38% -27% Net Debt -9% -11% in R$ 36 1% 896 16% 980 17% -96% -96% in US$ 5,021 99% 4,657 84% 4,727 83% 8% 6% EBITDA LTM 0% 11% Net Debt / EBITDA 1.63x 1.79x 2.05x -9% -20% On September 30, 2016, the Company’s consolidated gross debt (excluding the balance of the project finance debt of Braskem Idesa of US$3.2 billion) stood at US$7,450 million, down 2% from gross debt on June 30, 2016. The balance of cash and cash equivalents amounted to US$2,393 million, increasing 15% from 2Q16. This balance excludes the following: (i) US$133 million in financial investments given as guarantee to cover Braskem’s obligation related to the constitution of a reserve account for the project finance of the subsidiary Braskem Idesa; and (ii) the cash balance of Braskem Idesa of US$134 million. In 3Q16, Braskem recorded consolidated net debt excluding Braskem Idesa of US$5,057 million, down US$496 million compared to 2Q16. As such, despite the slight Brazilian real depreciation in the quarter of 1.1%, consolidated net debt excluding Braskem Idesa measured in Brazilian real decreased 9% in relation to 2Q16. Financial leverage measured by the ratio of net debt to EBITDA in U.S. dollar ended the quarter at 1.63 times. In Brazilian real, the leverage ratio stood at 1.47 times, down 6% from 2Q16, benefiting from the Company’s strong cash generation. 22 On September 30, 2016, the average debt maturity term was 15 years and the average debt cost was 6.14% in U.S. dollar and 10.19% in Brazilian real, compared to 6.02% and 10.63%, respectively, in the prior quarter. In line with its strategy to maintain high liquidity and its financial health, the Company also maintains two stand-by credit facilities in the amounts of US$750 million and R$500 million, both of which mature in 2019. The Company's stand-by credit facilities were not used in the period and do not include any restrictive covenants on withdrawals during times of Material Adverse Change (MAC Clause). Braskem’s liquidity position of R$7,767 million is sufficient to cover the payment of all obligations maturing over the next 34 months. Considering the stand-by credit facilities, this coverage is 38 months. The following chart details on Braskem’s debt amortization schedule as of September 30, 2016: § Risk-rating agencies: Braskem maintained investment grade ratings at Standard & Poor's (BBB-) and Fitch Ratings (BBB-) and its credit risk is above Brazil’s sovereign risk at the three main rating agencies (S&P, Fitch and Moody’s), which is explained by its: (i) robust cash position, (ii) strong operating cash generation, and (iii) geographic diversification, which reduces the impact from the weak domestic economy. The highlights in the quarter follow: § Fitch Ratings (Fitch): In September 2016, Fitch reaffirmed Braskem’s rating on the global scale rating of BBB- and upgraded the outlook from negative to stable. The upgrade was supported by Braskem’s (i) strong cash generation, (ii) diversified feedstock profile following the startup of the Braskem Idesa petrochemical complex, (iii) cash position held abroad, and (iv) readily available stand-by credit facilities. 23 § Capital Expenditure 14 : Braskem made investments of R$665 million in 3Q16. In 9M16, investments came to R$2,218 million, distributed as follows: i. Braskem contributions to the Mexico Project: R$1,195 million (54%); ii. Investments to maintain the operating reliability of plants: R$828 million (37%); iii. Other strategic projects: R$194 million (9%); Of the R$2,218 million invested in 9M16, R$1,363 million (61%) is related to the operating and strategic investments of the international businesses and to Braskem’s equity contributions to Braskem Idesa. Investments Million 2Q16 3Q16 9M16 2016e Operational (R$) 37% 51% 37% 49% Brazil (R$) 292 337 815 1,601 United States and Europe (US$) 6 8 15 48 Mexico (R$) 53% 38% 54% 36% Mexico (US$) 121 80 330 329 Strategic Projects (R$) 79 10% 73 11% 9% 15% Brazil (R$) 13 22 40 255 United States and Europe (US$) 17 14 40 69 Total (R$) 100% 100% 100% 100% Brazil (R$) 305 358 855 1,855 Mexico, United States and Europe (US$) 143 102 385 447 4 VALUE DRIVERS: UTEC ® Braskem began commissioning its new line of ultra-high molecular weight polyethylene (UTEC
